On Petition to Rehear.
The petition to rehear first calls attention to the following language of this Court’s opinion:
“After a defendant is at liberty on bond he may be arrested again for the same charge upon order of the Trial Court for any one or more of the reasons set out in Code Section 11711. The order of the Court directing the issuance of this capias for the re-arrest of Wallace was not based on any of the reasons set out in Code Section 11711. It was, therefore, an unauthorized, hence invalid, capias.”
The insistence of the petition is that this conclusion is incorrect, in that, so says the petition, “a capias may issue in the discretion of the Trial Judge for reasons other than those listed” in Section 11711. The petition, as authority for this insistence, refers the Court to Code Section 11715 reading as follows:
“If the order be made for any other cause, and the offense is bailable, the court may fix the amount of bail, and may cause a direction to be inserted in the order, that the defendant be admitted to bail in the sum fixed, which shall be specified in the order. ’ ’
*588Code Sections 11711 tlirongli 11715 are all carried as one article under the heading ‘ ‘ Rearrest After Giving Bail”. Each of these five code sections appeared at the same time in our Code. It will be noticed that in the first sentence of Section 11711 it is stated that after the defendant has given bail the Court may “order Mm to be again arrested and committed in the following cases”. Code Section 11712 refers to the requisites of “the order”. Section 11713 directs how the defendant may be arrested “pursuant to the order”. Section 11714 says that “If the order recite”. Then Section 11715 is that “If the order be made” etc. (Emphasis supplied.) It is fairly obvious that the expression “the order” used in each of Sections 11712-11715 refers to the order first mentioned in Section 11711. The order authorized by Code Section 11711, hence the order referred to in Sections 11712-11715, may be made only for the reasons set out in Code Section 11711.
There appears in Code Section 11715 the expression “for any other cause”. In effect, though probably not so intended, the petitioner, in order to make his point, isolates this expression from all else that appears in these five code sections, the last four of which are dealing only with what may be done when a defendant is re-arrested under an order authorized by any of the reasons set out in Code Section 11711. However, the expression “for any other cause” must be construed in context, rather than as an isolated expression.
To be more specific on the thought just last stated, —it is provided by Section 11714 that if the order is made for the third reason authorized by Section 11711, then “the defendant shall be committed”, etc. Then follows Section 11715 providing that “If the order be made for *589any other cause”. “The order,” of course, refers to the order authorized by Code Section 11711. It could not refer to anything else. And the expression “for any other cause” refers to any mentioned in Section 11711 other than the cause expressly referred to in Section 11714. The expression considered in context could hardly be given any other meaning.
For the reasons stated, the Court is of the opinion that the petition to rehear is not well taken; hence, must he denied.